      Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

ALYSSON MILLS, IN HER CAPACITY AS
RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER
PROPERTIES, LLC,

        Plaintiff,

vs.                                                    CIVIL ACTION NO.
                                                     3:19-cv-00196-CWR-FKB
BANKPLUS; BANKPLUS WEALTH
MANAGEMENT, LLC; GEE GEE
PATRIDGE, VICE PRESIDENT AND
CHIEF OPERATING OFFICER OF
BANKPLUS; STEWART PATRIDGE;                             ORAL ARGUMENT
JASON COWGILL; MARTIN                                     REQUESTED
MURPHREE; MUTUAL OF OMAHA
INSURANCE COMPANY; AND MUTUAL
OF OMAHA INVESTOR SERVICES, INC.,

        Defendants.

                       MEMORANDUM OF LAW IN SUPPORT OF
                      GEE GEE PATRIDGE’S MOTION TO DISMISS


                                         ROBERT P. THOMPSON, MSB #8188
                                         LAURA W. GIVENS, MSB. #104189
                                         McAngus, Goudelock and Courie, LLC
                                         P. O. Box 2955 (39158)
                                         1020 Highland Colony Parkway, Suite 706
                                         Ridgeland, Mississippi 39157
                                         (601) 427-7511
                                         (601) 510-9525 (Fax)
                                         bobby.thompson@mgclaw.com
                                         laura.givens@mgclaw.com

                                         JAY M. ATKINS, MSB #100513; TN #21371
                                         McAngus, Goudelock and Courie, LLC
                                         119 North 9th Street
                                         Oxford, Mississippi 38655
                                         (662) 281-7828
                                         (662) 259-8460 (Fax)
                                         jay.atkins@mgclaw.com
       Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 2 of 18




                               TABLE OF CONTENTS

INTRODUCTION……………………………………………………………………….                                      1

FACTUAL BACKGROUND……………………………………………………………                                     2

STANDARD OF REVIEW……………………………………………………………..                                   4

ARGUMENT……………………………………………………………………………                                         4

I.      The Receiver has not stated a claim for civil conspiracy………………………     4

II.     The Receiver has not stated a claim for aiding and abetting……………………   7

III.    The Receiver fails to plead recklessness, gross negligence, and
        negligence ………………………………………………………………………                                10

IV. The affirmative defense of in pari delicto bars the Receiver’s claims
    against Gee Gee Patridge ………………………………………………………                            11

CONCLUSION…………………………………………………………………………                                        15
     Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 3 of 18




                                       INTRODUCTION

         The Receiver asserts three causes of action against Gee Gee Patridge: (1) civil

conspiracy; (2) aiding and abetting; and (3) negligence, gross negligence, and recklessness. Civil

conspiracy requires that the defendant have actual knowledge of the unlawful acts. Mississippi

does not recognize a claim for aiding and abetting; but in jurisdictions that do, actual knowledge

is also an essential element of the claim. One of the glaring deficiencies in the Complaint is a

lack of any factual assertions to show that Gee Gee had actual knowledge of any wrongdoing.

Instead, the Receiver suggests that Gee Gee “knew or should have known” Madison Timber was

a Ponzi scheme in light of some “red flags” that were also available to all lenders who gave

money to Adams and Madison Timber. “Red flags” are insufficient to show actual knowledge of

fraud. Further, one cannot agree to the commission of a wrong if she does not know of the

wrong.

         In addition to the lack of a viable cause of action and the lack of factual assertions of

actual knowledge of fraud, the Receiver also fails to allege actions of Gee Gee Patridge that

would amount to “substantial assistance,” as required for an aiding and abetting claim. Even if

all the factual allegations were true (which they are not) the alleged conduct would not constitute

substantial assistance to the commission of fraud.

         As to the Receiver’s negligence claims against Gee Gee Patridge, it is the Receiver’s

burden to establish a duty owed by Gee Gee to Madison Timber and Lamar Adams. The

Receiver has failed to plead any duty owed by Gee Gee to Madison Timber and Lamar Adams,

because no such duty exists. Without a duty, there is no actionable negligence.

         Finally, the affirmative defense of in pari delicto bars the Receiver from recovering on

behalf of the actual wrongdoers, Madison Timber and Lamar Adams, in whose shoes she stands.


                                                 1
     Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 4 of 18




                                  FACTUAL BACKGROUND1

       Adams and Madison Timber operated a Ponzi scheme that defrauded investors, including

Gee Gee Patridge. Gee Gee believed that Madison Timber used her money, as well as other

investors’ money, to purchase timber from landowners, sell the timber to lumber mills at a higher

price, and repay investors their principal plus interest with the proceeds of those timber sales.

Adams pleaded guilty to the federal crime of wire fraud and admitted to the entire scheme and

artiface to defraud. Compl. ¶22. On October 18, 2018, Adams was sentenced to a term of

imprisonment of 235 months. Id. The S.E.C. separately charged Adams with violations of the

Securities Act of 1933 and Securities & Exchange Act of 1934. Compl. ¶23. Gee Gee never

knew Adams was a fraud, she never knew Madison Timber was a Ponzi scheme, and she never

acted with any unlawful purpose.

       Gee Gee Patridge was Chief Financial Officer for BankPlus from 1993 to 2012. Compl.

¶8. In 2012 Gee Gee Patridge became Chief Operations Officer for BankPlus. Id.2

       Gee Gee Patridge was a friend of Wayne Kelly and knew Wayne Kelly’s parents since

the second grade. Wayne Kelly introduced Gee Gee and her husband, Jimmy Patridge, to Adams

and Madison Timber around January 2011. Compl. ¶30. Gee Gee and Jimmy invested in

Madison Timber beginning in February 2011 and made additional investments through 2014. Id.

As an investor, Gee Gee did not independently confirm the underlying Madison Timber

investments were real.




       1
         The factual allegations in the Complaint must be taken as true for purposes of a motion
to dismiss. Gee Gee Patridge does not concede that any factual allegation in the Complaint is
true, except as specifically stated in her Answer to the Complaint.
       2
           Paragraph 8 of the Complaint misidentifies Gee Gee as the Chief Operating Officer.

                                                 2
     Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 5 of 18




       The Receiver alleges Gee Gee Patridge helped Kelly “recruit” investors and “facilitated”

investments of another investor. Compl. ¶38-39. Gee Gee Patridge, who worked at BankPlus,

only made deposits at BankPlus for her sister, who was an investor. Gee Gee’s sister lost her

money in Madison Timber’s collapse on April 19, 2018. Compl. ¶70. Gee Gee Patridge never

sold any Madison Timber investments and never received any commissions related to Madison

Timber investments. The Complaint does not allege otherwise.

       The Receiver alleges that in 2013 Gee Gee Patridge told Wayne Kelly she would, “be

‘glad’ to serve as a ‘referral contact’ for new potential investors.” Compl. ¶39-40. The Receiver

alleges that in 2013 Gee Gee Patridge told another investor that she was also an investor. Compl.

¶40. The Receiver alleges Gee Gee Patridge was on a “referral list” prepared by Adams and

Kelly. Compl. ¶40-42. However, Gee Gee did not give her permission to be on a referral list, nor

was she aware of such a list; and the Complaint does not allege otherwise.

       The Receiver alleges that in 2013 Gee Gee Patridge provided Wayne Kelly contact

information of Stewart’s investors and that she contacted an answering service about Stewart’s

calls. Compl. ¶49. The Receiver alleges that in 2014 Kelly told Gee Gee that he would leave

checks for Stewart at the front desk of Gee Gee’s office. Compl. ¶53.

       The Receiver alleges that in July 2015, Gee Gee Patridge instructed BankPlus employees

to complete a wire transfer from Wayne Kelly’s personal account. Compl. ¶68. The Receiver

alleges that in April and May 2016, Gee Gee provided Kelly his banking statements per his

request. Compl. ¶69.

       The Complaint does not allege that Gee Gee Patridge actually knew about fraud, agreed

to assist in fraud, sold investments, received commissions, or received any benefit from the

alleged tortious conduct, because she did not. The Receiver only alleges that all defendants failed


                                                3
     Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 6 of 18




to conduct due diligence and ignored red flags, which were also available to all investors. Compl.

¶58. The alleged “red flags” included returns that were “uniform” and “consistent” and forged

signatures on the timber deeds. Id. Red flags do not constitute actual knowledge of fraud.

       Even taking the allegations in the Complaint as true, the allegations are insufficient to

support the Receiver’s claims against Gee Gee Patridge for civil conspiracy, aiding and abetting,

and negligence, gross negligence and recklessness.

                                   STANDARD OF REVIEW

       To survive a motion to dismiss under Rule 12(b)(6), the Complaint must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). Factual allegations must be enough to raise a right to relief above the

speculative level. Id. at 555. Bare assertions and legal conclusions are not entitled to be assumed

true and are insufficient to defeat a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). There must be well pled factual allegations to support a legal conclusion. Id. at 679.

                                          ARGUMENT

I.     The Receiver has not stated a claim for civil conspiracy.

       The Receiver fails to plead a claim against Gee Gee Patridge for civil conspiracy. “A

conspiracy is an agreement between two or more persons for the purpose of accomplishing an

unlawful purpose or a lawful purpose unlawfully.” Bradley v. Kelley Bros. Contrs., Inc., 117 So.

3d 331, para. 31 (Miss. App. 2013)(citing Braddock Law Firm, PLLC v. Becnel, 949 So. 2d 38,

¶20 (Miss. Ct. App. 2006)(Gallagher Bassett Servs., Inc. v. Jeffcoat, 887 So. 2d 777, ¶37 (Miss.

2004)). To establish a civil conspiracy, the plaintiff must prove (1) an agreement between two or

more persons, (2) to accomplish an unlawful purpose or a lawful purpose unlawfully, (3) an

overt act in furtherance of the conspiracy, (4) and damages to the plaintiff as a proximate result.


                                                 4
     Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 7 of 18




Gallagher Bassett Servs., 887 So. 2d at 777, para. 37 (Miss. 2004); Taylor v. S. Farm Bureau

Cas. Co., 954 So. 2d 1045, ¶14 (Miss. Ct. App. 2007); see also 16 Am. Jur. 2d Conspiracy § 51

(2009).

          A.     The Receiver has not plead that Gee Gee Patridge had knowledge of the
                 fraud or agreed to participate in the fraud.

          For a civil conspiracy to arise, the alleged confederates must be aware of the fraud or

wrongful conduct at the beginning of the agreement. Bradley, 117 So. 3d at para. 32 (citing 16

Am. Jur. 2d Conspiracy § 51). “An agreement between the parties must be established.” Bradley,

117 So. 3d at para. 32 (citing 16 Am. Jur. 2d Conspiracy § 51). One without knowledge of the

object and purpose of a conspiracy cannot be a co-conspirator; he cannot agree, either expressly

or tacitly, to the commission of a wrong which she knows not of. Schlumberger Well Surveying

Corp. v. Nortex Oil & Gas Corp., 435 S.W.2d 854, 857 (Tex. 1968). “One of the essential

elements required to establish a civil conspiracy is ‘a meeting of the minds on the object or

course of action.’ And, of course, one without knowledge of a conspiratorial plan or scheme to

injure another by the commission of a particular wrong cannot share the intent to injure such

other.” Id. (citing 15A C.J.S. Conspiracy § 1(2)).

          The Receiver does not state that Gee Gee Patridge actually knew of the fraud, but only

that the defendants, “knew or should have known” in view of the “red flags.” Compl. ¶89. The

Receiver alleges that, “Defendants agreed to assist Adams and Kelly by recruiting new investors

to Madison Timber.” Compl. ¶85. The Receiver further alleges that, “Madison Timber was a

Ponzi scheme; therefore Defendants and Adams and Kelly’s purpose was unlawful.” Compl.

¶86. However, the Receiver does not allege that Gee Gee Patridge agreed to the unlawful

purpose, which is an essential element of civil conspiracy. Even if there was an agreement to



                                                 5
     Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 8 of 18




recruit (which there was not) and an underlying unlawful purpose, Gee Gee was unaware of the

Ponzi scheme and the Receiver has not plead otherwise.

       Further, if the Receiver had concluded that Gee Gee Patridge knew of or agreed to fraud,

a bare assertion that a person “knew” of fraud is a legal conclusion, which is insufficient to

defeat a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). There must be well pled

factual allegations to support a legal conclusion. Id. at 679

       Although civil conspiracy can be established through circumstantial evidence, inferences

must be within the range of reasonable probability and cannot “rest merely on speculation and

conjecture.” Midwest Feeders, Inc. v. Bank of Franklin, 886 F. 3d 507, 520-521 (5th Cir.2018).

Piling “inference upon inference” that a party knew of fraud and agreed to conspire is

insufficient. Id. at 521. Yet, speculation and conjecture is the essence of the Receiver’s

Complaint. The Receiver merely alleges that the defendants, “did not independently confirm that

the timber underlying Madison Timber investments was real,” “failed to conduct any reasonable

due diligence,” and “recklessly ignored” “red flags.” Compl. ¶¶57-58.

       The Complaint is wholly devoid of any factual allegations, circumstantial or otherwise, to

support a claim that Gee Gee Patridge actually knew of any fraud or agreed with others to

perpetuate fraud. The “red flags” cited by the Receiver would have been available to all investors

and are insufficient to assign knowledge of the Ponzi scheme to Gee Gee Patridge. Other courts

have held that “red flags” are insufficient for pleading actual knowledge of fraud. See Litson-

Greunber v. JPMorgan Chase & Co., No. 7:09-CV-056-0, 2009 U.S. Dist. LEXIS 117749, at

*5-8 (N.D. Tex. Dec. 16, 2009)(Artful pleading of merely a story of suspicious activity that the

plaintiff contended should have provided the defendant notice of the Ponzi scheme actions was

insufficient to establish actual knowledge); Rosner v. Bank of China, No. 06 cv 13562, 2008 U.S.


                                                  6
      Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 9 of 18




Dist. LEXIS 105984 (S.D.N.Y. Dec. 18, 2008) (Plaintiff must plead facts that give rise to a

sufficiently strong inference of actual knowledge and “red flags” or warning signs indicating

fraud’s existence are insufficient) aff’d 349 Fed. Appx. 637 (2d Cir. 2009); Chemtex, LLC v. St.

Anthony Enters., 490 F. Supp. 2d 536, 547 (S.D.N.Y. 2007)(alleged warnings signs of fraud do

not adequately allege actual knowledge); El Camino Res. Ltd. v. Huntington Nat'l Bank, 712

F.3d 917, 920-921, 923 (6th Cir. 2013)(“red flags” associated with an account were insufficient

to show the bank had actual knowledge of fraud).

       B.      The Receiver has not identified an underlying tort for civil conspiracy.

       The Receiver does not identify an underlying tort, as required in a claim for civil

conspiracy. Fikes v. Wal-Mart Stores, Inc., 813 F. Supp. 2d 815, 822 (N.D. Miss. 2011). The

Receiver only states that all defendants “conspired with Adams and Kelly to commit the tortious

acts alleged in this complaint.” Compl. ¶84. Without identifying the “tortious acts,” the

Complaint fails to state a cause of action for civil conspiracy and should be dismissed.

II.    The Receiver has not stated a claim for aiding and abetting.

       Mississippi does not recognize the tort of aiding and abetting; and therefore, the Court

should dismiss Count II. In re Evans, 467 B.R. 399, 409 (Bankr. S.D. Miss. 2011). This Court in

Dale made an Erie determination predicting that a claim for aiding and abetting under

Restatement (Second) of Torts Section 876(b) is viable in Mississippi. Dale v. ALA Acquisitions,

Inc., 203 F. Supp. 2d 694 (S.D. Miss. 2002). However, the Fifth Circuit has stated, “a federal

court exceeds the bounds of its legitimacy in fashioning novel causes of action not yet

recognized by the state courts.” In re DuPuy Orthopaedics, Inc., Pinnacle Hip Implant Prods.

Liability Lit., 888 F. 3d 753, 781 (5th Cir. 2018). The Fifth Circuit stated that Erie authorizes

federal courts to wager a guess about how the state court might fill the spaces of existing


                                                 7
       Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 10 of 18




doctrinal frame-works, but not to invent a new framework. Id. at 781. The Fifth Circuit in DuPuy

ruled that the defendant was entitled to a judgment as to the aiding and abetting claim under

Restatement (Second) 876(b) because the Texas Supreme Court had not expressly decided

whether Texas recognizes a cause of action for aiding and abetting; and therefore, such a cause

of action did not exist. Id.

        A.      The Receiver fails to plead actual knowledge and agreement.

        Even assuming that a claim for aiding and abetting exists under Mississippi law, the

Receiver must plead facts to show that Gee Gee Patridge knew that Madison Timber was a Ponzi

scheme and that she gave substantial assistance or encouragement to the tortious conduct. The

Restatement Second states that, “For harm resulting to a third person from the tortious conduct of

another, one is subject to liability if he . . . (b) knows that the other's conduct constitutes a breach

of duty and gives substantial assistance or encouragement to the other so to conduct himself.”

Restatement (Second) of Torts, § 876(b) (Am. Law Inst. 1979).

        Like a claim for civil conspiracy, the tort of aiding and abetting requires actual

knowledge of the fraud. The Receiver does not conclude that Gee Gee Patridge actually knew

Madison Timber was a Ponzi scheme. Instead, the Receiver alleges that, “Defendants aided and

abetted Adams and Kelly in committing breaches of duties owed by them to Madison Timber

and in other tortious conduct alleged in this complaint.” Compl. ¶97. The Receiver does not

allege actual knowledge, but only alleges that in view of the “numerous red flags” the

defendants, “knew or should have known that Madison Timber was a Ponzi scheme.” Compl.

¶98.

         Further, The Receiver’s factual allegations do not support a claim of actual knowledge.

A bare assertion that a person “knew” of fraud is a legal conclusion, which is insufficient to


                                                   8
     Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 11 of 18




defeat a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). There must be well pled

factual allegations to support a legal conclusion. Id. at 679.

       The Receiver alleges that the defendants, “did not independently confirm that the timber

underlying Madison Timber investments was real,” “failed to conduct any reasonable due

diligence,” and “recklessly ignored” “red flags.” Compl. ¶¶57-58. These alleged facts do not

support a claim that Gee Gee Patridge had actual knowledge that Madison Timber was a Ponzi

scheme.

       The same authorities cited above regarding the actual knowledge requirement for a civil

conspiracy apply to actual knowledge for a claim for aiding and abetting and those authorities

are re-cited here: see Litson-Greunber v. JPMorgan Chase & Co., No. 7:09-CV-056-0, 2009

U.S. Dist. LEXIS 117749, at *5-8 (N.D. Tex. Dec. 16, 2009)(court dismissed aiding and abetting

claim concluding that artful pleading of merely a story of suspicious activity that the plaintiff

contended should have provided the defendant notice of the Ponzi scheme actions was

insufficient to establish actual knowledge); Rosner v. Bank of China, No. 06 cv 13562, 2008 U.S.

Dist. LEXIS 105984 (S.D.N.Y. Dec. 18, 2008)(in a claim for aiding and abetting fraud plaintiff

must plead facts that give rise to a sufficiently strong inference of actual knowledge and “red

flags” or warning signs indicating fraud’s existence are insufficient) aff’d 349 Fed. Appx. 637

(2d Cir. 2009); Chemtex, LLC v. St. Anthony Enters., 490 F. Supp. 2d 536, 547 (S.D.N.Y.

2007)(alleged warnings signs of fraud do not adequately allege actual knowledge); El Camino

Res. Ltd. v. Huntington Nat'l Bank, 712 F.3d 917, 920-921, 923 (6th Cir. 2013)(“red flags”

associated with an account were insufficient to show the bank had actual knowledge of fraud).




                                                  9
       Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 12 of 18




        B.     The Receiver fails to plead substantial assistance.

        In Count II for aiding and abetting, the Receiver makes unsupported conclusory

allegations that, “Defendants aided and abetted Adams and Kelly in committing breaches of

duties owed by them to Madison Timber.” Compl. ¶97. The Receiver alleges that in view of the

“numerous red flags” the defendants, “knew or should have known that Madison Timber was a

Ponzi scheme.” Compl. ¶98. The Complaint alleges certain interactions between Gee Gee and

Wayne Kelly. Compl. ¶¶38-41, 68-69. Even taking these allegations as true for purposes of a

motion to dismiss, none of these allegations would amount to substantial assistance in a Ponzi

scheme.

        C.     The Receiver fails to identify an underlying tort for aiding and abetting.

        The Receiver does not identify the underlying tort for aiding and abetting. The Receiver

only states that the defendants, “aided and abetted Adams and Kelly in committing breaches of

duties owed by them to Madison Timber and in other tortious conduct alleged in this complaint.”

Compl. ¶97. The Receiver does not identify the “breaches of duties” or “other tortious conduct.”

Therefore, the Receiver fails to state a cause of action for aiding and abetting. Count II as against

Gee Gee Patridge should be dismissed.

III.    The Receiver fails to plead a duty owed by Gee Gee Patridge to Adams and Madison
        Timber, and therefore, fails to state a claim for negligence, gross negligence, and
        recklessness.

        The claims brought by the Receiver against Gee Gee Patridge are on behalf of the

receivership defendants Adams and Madison Timber. The Receiver fails to plead any duty Gee

Gee Patridge owed to Adams or Madison Timber, because no duty exists. The negligence claims




                                                 10
      Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 13 of 18




against Gee Gee Patridge should be dismissed for failure to plead duty, an essential element of

the Receiver’s prima facie case.

       As general rule, plaintiff must establish the existence of a duty; the burden is not on the

defendant to show that it had no duty. Humble Sand & Gravel, Inc. v. Gomez, 146 S.W.3d 170

(Tex. 2004). An essential element in a cause of action based upon negligence is the existence of

a legal duty of care owed by the defendant to the plaintiff. Doe v. Greenville County School

Dist., 651 S.E.2d 305 (S.C. 2007). Without a duty, there is no actionable negligence. Id. The

existence of a duty owed is a question of law for the Court. Id. In a negligence action, if no duty

exists, the defendant is entitled to judgment as a matter of law. Houck v. State Farm Fire and

Cas. Ins. Co., 620 S.E.2d 326 (S.C. 2005). See also 57A Am. Jur. 2d Negligence § 73.

       In Count III of the Complaint the Receiver erroneously concludes, “In view of the

numerous red flags described in this complaint, a reasonable person in the same or similar

circumstances would have discovered that Madison Timber was a fraud.” Compl. ¶107.

However, nowhere in Count III does the Receiver plead a duty owed by Gee Gee Patridge to

Adams or Madison Timber, because no such duty exists. The Receiver has failed to meet her

burden of establishing the existence of a duty owed by Gee Gee Patridge to Adams and Madison

Timber; and therefore, Gee Gee Patridge is entitled to a judgment as a matter of law as to the

claims for negligence, gross negligence, and recklessness.

IV.    The affirmative defense of in pari delicto bars the Receiver’s claims against Gee Gee
       Patridge.

       The affirmative defense of in pari delicto prevents a plaintiff who participated in

wrongdoing from recovering damages resulting from the wrongdoing. Black’s Law Dictionary

(10th ed. 2014). In other words, joint tortfeasors cannot recover from one another if they are in

pari delicto. Sneed v. Ford Motor Co., 735 S.2d 306, 308 (Miss. 1999). In pari delicto is an

                                                11
     Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 14 of 18




equitable, affirmative defense, which is controlled by state common law. Jones v. Wells Fargo

Bank, N.A., 666 F. 3d 955 (5th Cir. 2012). On a motion to dismiss, dismissal pursuant to 12(b)(6)

is appropriate if an affirmative defense, such as in pari delicto, is established on the face of the

complaint. Alexander v. Verizon Wireless Servs., L.L.C., 875 F.3d 243 (5th Cir. 2017).

       The claims brought by the Receiver against Gee Gee Patridge are on behalf of

receivership defendants Adams and Madison Timber. The Receiver only has authority to pursue

claims on behalf of the receivership defendants. SEC v. Adams, 3:18-cv-252 (S.D. Miss. June 22,

2018)(Order Appointing Receiver). A receiver is not authorized, “to represent the creditors of the

corporations in receivership in asserting claims against third persons.” Janvey v. Democratic

Senatorial Campaign Comm., Inc.,712 F.3d 185, 190 (5th Cir. 2013). “A federal equity receiver

has standing to assert only the claims of the entities in receivership, and not the claims of the

entities’ investor-creditors.” Democratic Senatorial Campaign, 217 F.3d at 192.

       The allegations against Gee Gee Patridge (erroneously and insufficiently) assert that she

was a joint tortfeasor with Adams and Madison Timber. Therefore, the doctrine of in pari delicto

bars the Receiver from recovering against Gee Gee Patridge on behalf of the actual perpetrators

of the fraud, Adams and Madison Timber, in whose shoes she stands. Accordingly, the Court

should dismiss with prejudice Counts I, II, and III of the Complaint against Gee Gee Patridge.

       A.      Exceptions to the application of in pari delicto do not apply here.

       The Fifth Circuit, in applying Texas state law, and the Seventh Circuit, in applying

Illinois state law, have declined to apply the in pari delicto defense to fraudulent transfer and

conversion claims brought by a receiver, distinguishing between a corporation and an individual

such that the individual wrongdoer stood in pari delicto, but the wrongdoer’s company did not.

See Jones v. Wells Fargo Bank, N.A., 666 F. 3d 955 (5th Cir. 2012)(declining to apply in pari


                                                12
     Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 15 of 18




delicto defense to receiver’s conversion claim for money belonging to the estate); Janvey v.

Democratic Senatorial Campaign Comm., Inc., 712 F. 3d 185, 191 (5th Cir. 2013) (declining to

apply in pari delicto to receiver’s fraudulent transfer claim against recipients of the entity’s

assets); Scholes v. Lehman, 56 F. 3d 750, 752 (7th Cir. 1995)(not applying in pari delicto to

receiver’s fraudulent conveyance claims).

       In contrast, the Seventh Circuit and South Carolina have applied the in pari delicto

defense in tort actions brought by the receiver against third parties who were not alleged to have

received a benefit from the tortious conduct. In Hays the district court affirmed dismissal of the

receiver’s negligence claims on summary judgment, stating that in the absence of a fraudulent

transfer claim, the receiver of a corporation used to perpetuate fraud may not seek recovery

against an alleged third-party co-conspirator. Hays v. Pearlman, No. 2:10-CV-1135-DCN, 2010

U.S. Dist. LEXIS 116803 (D.S.C. Nov. 2, 2010)(citing Knauer v. Jonathan Roberts Financial

Group, 348 F.3d 230 (7th Cir. 2003)).

       In Knauer, the Seventh Circuit stated that the receiver’s tort actions against third parties

presented a different equitable alignment than the fraudulent transfer claims in Scholes. Id. at

236. In Scholes the receiver brought fraudulent transfer claims to recover assets from the scheme.

Id. (citing Scholes, 56 F. 3d at 752). In the tort actions in Knauer, the receiver sought to recover

damages from entities that derived no benefit from the embezzlements. Knauer, 348 F.3d at 236.

The court concluded that the ruling in Scholes was less pertinent than the general rule that the

receiver stands in the shoes of the corporations for which she has been appointed. Id.

       New York applies the in pari delicto defense and has declined to adopt any exceptions to

its application stating, “the defense applies even in difficult cases and should not be ‘weakened

by exceptions’” Kirschner v. KPMG LLP, 938 N.E.2d 941, 950 (N.Y. 2010)(citations omitted).


                                                13
     Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 16 of 18




The court stated that the interest of innocent stakeholders in the fraud should not trump the

interest of innocent outside professionals. Id. at 475.

       The Receiver here alleges three tort claims against Gee Gee Patridge on behalf of the

Adams and Madison Timber. The Receiver does not allege that Gee Gee Patridge benefitted

from the Ponzi scheme as a result of the alleged torts. Therefore, the in pari delicto defense

should apply to all claims asserted against Gee Gee Patridge.

       There are cases in which the in pari delicto defense was not applied to tort actions; but, in

these cases the defendants were receiving a benefit from the wrongdoing. Therefore, the same

rationale that applies to Hays, Knauer, and the claims against Gee Gee Patridge, does not apply

in those cases. See Official Stanford Inv’rs Comm. v. Greenberg Traurig, LLP, No. 3:12-cv-

4641-C, 2014 U.S. Dist. WL 12572881, slip op. at 10-14 (N.D. Tex. Dec. 17, 2014)(ruling in

pari delicto defense did not apply to claims against attorneys who were providing legal services

which assisted the receivership defendants in evading regulations); Janvey v. Willis of Colo.,

Inc., No. 3:12-CV-3980-N, 2014 U.S. Dist. LEXIS 183344, *5-6, *13-15(N.D. Tex. Dec. 5,

2014)(the court did not apply in pari delicto where plaintiff alleged broker defendants

participated substantially in the fraudulent scheme by knowingly providing misleading marketing

letters to investors); Janvey v. Adams & Reese, LLP, No. 3:12-CV-0495-N, 2013 U.S. Dist.

LEXIS 202981 (N.D. Tex. Sept. 11, 2013)(declining to apply in pari delicto defense in tort and

fraudulent transfer claims against a bank holding $300 million in fraudulent CDs and lawyers

representing the receivership defendants in regulatory oversight and also recognizing that

“Scholes is not universally accepted, especially outside the fraudulent transfer context.”)




                                                 14
     Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 17 of 18




                                        CONCLUSION

       For the forgoing reasons Gee Gee Patridge respectfully requests the Court dismiss with

prejudice Counts I, II, and III, of the Complaint against her for civil conspiracy, aiding and

abetting, negligence, gross negligence, and recklessness.

       Respectfully submitted this, the 21st day of May, 2019.

                                                    GEE GEE PATRIDGE


                                                     /s/ Robert P. Thompson
                                                    ROBERT P. THOMPSON


OF COUNSEL:

ROBERT P. THOMPSON, MSB #8188
LAURA W. GIVENS, MSB. #104189
McAngus, Goudelock and Courie, LLC
P. O. Box 2955 (39158)
1020 Highland Colony Parkway, Suite 706
Ridgeland, Mississippi 39157
(601) 427-7511
(601) 510-9525 (Fax)
bobby.thompson@mgclaw.com
laura.givens@mgclaw.com


JAY M. ATKINS, MSB #100513; TN #21371
McAngus, Goudelock and Courie, LLC
119 North 9th Street
Oxford, Mississippi 38655
(662) 281-7828
(662) 259-8460 (Fax)
jay.atkins@mgclaw.com




                                               15
   Case 3:19-cv-00196-CWR-FKB Document 34 Filed 05/21/19 Page 18 of 18




                                 CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was electronically filed with the

Clerk of Court using the ECF system which sent notifications of service to all counsel of

record.


          This the 21st day of May, 2019.



                                                      /s/ Robert P. Thompson
                                                     ROBERT P. THOMPSON




                                                16
